Citation Nr: 0935979	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for idiopathic 
peripheral neuropathy, right leg, as secondary to service-
connected disability of residuals of second degree burns with 
polyneuropathy of the left leg and foot.  

2.  Entitlement to service connection for L4-5 herniated disc 
with pain radiating to both hips, as secondary to service-
connected disability of residuals of second degree burns with 
polyneuropathy of the left leg and foot.

3.  Entitlement to service connection for right knee pain, as 
secondary to service-connected disability of residuals of 
second degree burns with polyneuropathy of the left leg and 
foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center located in Philadelphia, Pennsylvania, 
made for the RO in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

In an April 2007 statement, the Veteran reported "I have put 
in for unemployability and or for an increase in my service 
connected disability."  These matters are not properly 
before the Board and are referred to the RO for appropriate 
action.  


REMAND

The Board notes that the Veteran is currently in receipt of 
Social Security disability benefits.  The August 2001 Social 
Security Administration decision lists the Veteran's 
disabilities as congenital spinal cord narrowing, disc 
bulging at C5-6, left shoulder impingement status post two 
surgeries, and reflex sympathetic dystrophy of the left leg 
secondary to burns.  While a copy of the August 2001 decision 
is of record, it does not appear that any attempts have been 
made to associate the records used in making this decision 
with the Veteran's claims folder.  The Board notes that VA 
has an obligation to obtain copies of all Social Security 
decisions and the records underlying those decisions.  Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992). 

In addition, the Veteran reported in May 2005 that all his 
treatment was from the Rome VA clinic and the VA medical 
center in Syracuse.  The most recent VA treatment records in 
the Veteran's claims folder are dated in 2005 and were 
printed in July 2006.  The VA treatment records should be 
updated.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted, and all 
records of medical treatment and 
examination associated with the grant of 
disability benefits to the Veteran should 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Update the Veteran's treatment 
records since 2005 from the VA facilities 
in Rome and Syracuse, New York.  

3.  After completion of the above 
development, the Veteran's claims for 
service connection should be 
readjudicated.  If any of the claims 
remained denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

